DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 10, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 2019/0245386).  Support for the anticipation rejection can also be found in Caldes (US 2012/0134519).
With respect to claim 1, Jung discloses a display device (figs 1, 3; par 38-48 and 75) comprising: 
a panel unit (200); and 
a frame unit (100) configured to enclose the panel unit (par 47, see explanation, below), 
wherein the frame unit comprises: 
a power receiver (par 75), and 
a wireless power transmitter configured to wirelessly transmit power received by the power receiver to the panel unit (par 48), and 
wherein the panel unit comprises: 
a wireless power receiver (par 48) configured to wirelessly receive the power from the wireless power transmitter, and 
a display (200 is a television, a display is inherent) configured to receive the power from the wireless power receiver and display an image.  
The claim defines the frame unit as “configured to enclose the panel unit”.  Jung discloses that the frame unit (100) is “”an electronic apparatus generally disposed around the TV” (par 47, emphasis added).  That the Jung frame (100) is able to be “disposed around” the TV makes it “configured to enclose” the TV.  Jung can completely enclose the TV by using multiple set-top boxes or by combining the box with speakers, a sound bar, or the like, as disclosed in paragraph 47. 
Caldes (fig 9) shows how speakers (52, 54, and 56) “enclose” a TV.  Caldes is not a modifying reference.  It is cited to show that Jung has an enabled disclosure.  MPEP §2131.01(I).
Further support for not interpreting “configured to enclose” as being a complete enclosure can be found in claim 15.  Claim 15 indicates that the frame and panel units may be separated.  Thus, claim 1 may be interpreted as including the embodiment in which the frame does not completely surround and contain the panel (i.e. like a picture frame).
With respect to claim 7, Jung discloses an embodiment with speakers providing wireless power to the TV.  As demonstrated by Caldes, this would include two transmitters on opposite sides of the TV and two receivers within the TV.  
Therefore, Jung discloses the wireless power receiver comprises: 
a first power receiver located on an edge of a first side of the panel unit (a receiver on the left side of the TV to be near the left speaker and its transmitter), and 
a second power receiver located on an edge of a second side opposite to the first side of the panel unit (a receiver on the right side of the TV to be near the right speaker and its transmitter), and 
wherein the wireless power transmitter comprises: 
a first power transmitter (within a first speaker) configured to wirelessly transmit a first power to the first power receiver, and a second power transmitter (within a second speaker) configured to wirelessly transmit a second power to the second power receiver.  
Jung discloses that the transmitters and receivers “may be disposed within a predetermined distance from” each other (par 46).  This is interpreted as meaning the receivers are “located on an edge” of the two sides.  Further, the skilled artisan would have understood that wireless power transfer efficiency decreases with distance.  This would indicate the general knowledge to place the receiver as close as possible to the transmitter (i.e. at the “edge” of the TV and not in the middle).
With respect to claim 10, Jung discloses the wireless power receiver is configured to increase an output voltage of the second power receiver based on an output voltage of the first power receiver decreasing.  Given that there are two speakers on either side of the TV, if the TV is moved closer to the right hand speaker, then the voltage received from the left speaker will decrease and the voltage received from the right speaker will increase.  
The Examiner notes that the claim only broadly recites what the receiver is configured to do.  The claim does not explicitly recite any circuitry (a converter, for example) that would actively increase a voltage in response to a sensed event.  The Applicants may consider amending the claim to recite the actual structural elements within the receiver that completes this functionality.
With respect to claim 18, Jung discloses the apparatus necessary to complete the recited method steps, as discussed above in the art rejection of claim 1.  Claim 18 repeats the “configured to enclose” language from claim 1.  
With respect to claim 20, Jung discloses that its wireless power transmission system is automated (no human interaction is required). Therefore, Jung discloses a non-transitory computer-readable recording medium having stored thereon a program for executing the operating method of claim 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Smith (US 8,167,253).
With respect to claim 2, Jung does not expressly disclose a transparent support holding the frame unit and panel unit at fixed distances.  Smith discloses a transparent support (fig 1, item 42; col. 2, lines 52-64) to which the frame unit (the Jung set-top box would sit on one of the shelves 14, 22, 32) and the panel unit (TV) are spaced apart from each other are fixed (the Smith support keeps the electronics fixed in position – components don’t move by themselves).
Jung and Smith are analogous because they are from the same field of endeavor, namely televisions.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to place the Jung television and set-top box on a support, as taught by Smith.  The motivation for doing so would have been to satisfy the needs of the user.  TV are commonly placed on stands.  
With respect to claim 3, Smith discloses a transparent support (fig 1, item 42; col. 2, lines 52-64) to which the frame unit and the panel unit that are spaced apart from each other are fixed so that the frame unit encloses the panel unit from a front view.  
When combined, the Jung set-top box would be below the TV and the Jung speakers would be on the left/right sides.  This “encloses” the panel unit from a front view (when the user is sitting in a position to watch TV).  The references are analogous, as discussed above. 
With respect to claim 8, Jung and Smith combine to disclose the transparent support, as discussed above.  The combination also teaches that the transparent support spaces the transmitter/receiver so that the first power transmitter is located outside the first power receiver (the left speaker is located outside the TV) and the second power transmitter is located outside the second power receiver (the right speaker is located outside the TV).  The references are analogous, as discussed above.  
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Choi (US 2019/0229556).
With respect to claim 4, Jung discloses the wireless power receiver, but does not expressly disclose its shape.  Choi discloses a television (fig 1; par 39-43) with a wireless power receiver that comprises a bar-shaped receiving resonator (200) located on an edge of a side of the panel unit (the bottom is a “side”) and extending in a rim direction of the panel unit (left/right along the bottom of the TV is a “rim direction”), and 29wherein the wireless power transmitter comprises a bar-shaped transmitting resonator (100) configured to wirelessly transmit the power to the bar-shaped receiving resonator based on the bar-shaped transmitting resonator and the bar-shaped receiving resonator being located side by side (shown in fig 1).
Choi’s receiver is placed at the edge of the TV bottom.  The bottom is a “side”.  Alternatively, Jung teaches that the wireless power transmitter may be placed in speakers.  This would result in power coming from left/right sides of the TV.  Thus, the skilled artisan would have understood the need to place the Choi receiving resonator in the left side and right side of the TV.
Jung and Choi are analogous because they are from the same field of endeavor, namely wirelessly powered TVs.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Jung wireless power transmission system to use “bar-shaped” resonators, as taught by Choi.  The motivation for doing so would have been to fill in the gaps missing in the Jung disclosure.  As Jung does not disclose how to construct its wireless power transmitter/receiver, the skilled artisan would have been motivated to look to another reference that discloses this structure.  MPEP §2143(D).
With respect to claim 13, Choi discloses the frame unit further comprises: 
an image receiver (par 40), and 
31a short-range wireless transmitter (par 40) configured to transmit an image signal received by the image receiver through short-range wireless communication, and 
wherein the panel unit further comprises a short-range wireless receiver (par 40) configured to receive the image signal through the short-range wireless communication from the short-range wireless transmitter based on the panel unit and the frame unit being spaced apart from each other.  
Choi discloses that the frame unit is a set top box.  As such, it includes the circuitry to receive (and decode) a video signal from a service provider.  Then the video/audio signal is transmitted wireless to the TV.  This includes transmission via “a short-range wireless transmitter” and reception via a “short-range wireless receiver”.
Jung and Choi are analogous because they are from the same field of endeavor, namely wirelessly powered TVs.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Jung set-top box to send wireless video and audio, in addition to power, as taught by Choi.  The motivation for doing so would have been to remove all wires between components.  MPEP §2143(D).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Choi and Smith. 
Smith discloses the transparent support and it is analogous to Jung, as discussed above. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view Choi and Lim (US 2020/0227950).
Choi disclose the bar-shaped resonators, but does not expressly disclose their different lengths.  Lim discloses wireless power transmission to a TV (fig 6; par 171-204) wherein the first length of a bar-shaped transmitting resonator (110 or 122) is different from a second length of the bar-shaped receiving resonator (106).  
Choi and Lim are analogous because they are from the same field of endeavor, namely wireless power resonators for TVs.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Choi resonators to be of different lengths, as taught by Lim.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Lim teaches that differently sized resonators is an acceptable and operable solution for wireless power transfer to a TV.  Thus, the skilled artisan would have considered using it instead of Choi’s equally sized resonators. 
Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Lim.
With respect to claim 9, Lim discloses that two receivers are electrically connected in series (see fig 3, items 106-n).  Jung and Lim are analogous because they are from the same field of endeavor, namely wirelessly powered TVs.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the two Jung receivers to be in series.  The motivation for doing so would have been to take advantage of Kirchhoff’s Voltage Law.  Circuits in series have their voltages summed and circuits in parallel have their currents summed.  If the user or circuit designer desired a higher voltage than is produced by one receiving coil, they would have been motivated to place two receiving coils in series.
With respect to claim 11, Lim discloses first power transmitter and the second power transmitter generate magnetic fluxes in opposite directions (par 87).  Lim discloses that coils are wound in opposite directions.  Thus, their magnetic fluxes are in opposite directions as well.  The references are analogous, as discussed above.
With respect to claim 12, Jung and Lim combine to teach the recited limitations, as discussed above in the art rejections of claims 7 and 11.  The references are analogous, as discussed above.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Huang (US 2016/0218521).
Jung discloses the panel unit receives wireless power, but does not expressly disclose it comprises a wired power receiver. Huang discloses an electronic device (fig 1; par 21-24) comprising a wirelessly power receiver (110) and a wired power receiver (300) configured to receive power by wire and supply the power to a display (350), and wherein the display is further configured to receive the power from the wired power receiver at a higher priority than from the wireless power receiver (see Table 1).  
Huang discloses a computer (with a display) that receives power both wired and wirelessly.  Table 1 shows that when both sources are available, only the wired source is connected to the display.  Thus, Huang discloses the wired source has the higher priority.
Jung and Huang are analogous because they are from the same field of endeavor, namely wireless power receivers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Jung to include a higher priority wired power input.  The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  MPEP §2143(D).  Wireless power is a known alternative to wired power.  Huang teaches that the skilled artisan would have understood that they are not mutually exclusive and can be used together in the same device. 
Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Kim (US 2018/0159371).
Jung discloses the display device of claim 1 and the method of claim 18, but does not expressly disclose the recited features of the frame unit.  Kim discloses a wireless power transmission system (fig 2, 5; par 53-65 and 120-132), and the associated method, wherein the transmitter (which corresponds to the “frame unit” of Jung) comprises an auxiliary functional unit (any of items 211, 212, 213, 214, 215) configured to operate independently from the panel unit (the components within 200 operate “independently” from those within the receiver 250), wherein the wireless power transmitter is further configured to: determine whether the panel unit is located at a distance in which wireless power transmission is possible (operation 520 and 525; par 122-123, and turn on or off the wireless power transmitter according to a result of the determining (power is only transmitted in operation 550 if a receiver is within the required distance; otherwise, power is turned off). 
Jung and Kim are analogous because they are from the same field of endeavor, namely wireless power transmitters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Jung to include the receiver proximity detector taught by Kim.  The motivation for doing so would have been to conserve power.  The combination would not waste power by transmitting power when there is no receiver nearby to accept it. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Lau (US 2013/0230200).
Jung discloses the display device of claim 1, but does not expressly disclose if the TV has wall mounts.  Lau discloses that VESA is a commonly known and used standard for the placement of holes in a TV (par 6-8).  Lau discloses a panel unit comprising screw holes according to a VESA mounting interface standard to fix the panel unit to a wall-mount (par 6-8), and 32wherein the frame unit further comprises a coupling portion for fixing the frame unit to the wall-mount (par 9-10).
Jung discloses the frame unit is a set of speakers.  Lau discloses that it is known to attach speakers to the VESA mount used for fixing a TV to a wall.  Thus, the references combine to teach the limitations of claim 16.  Jung and Lau are analogous because they are from the same field of endeavor, namely TVs.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Jung TV to have a VESA mount.  The motivation for doing so would have been to satisfy industry standards.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Lau and Smith.
Jung and Lau combine to disclose the panel device further comprises screw holes according to a VESA mounting interface standard (see art rejection of claim 16).
Jung and Smith combine to disclose the transparent support (see art rejection of claim 2).
Smith discloses the display device further comprises an extension screw, wherein the extension screw comprises: a front header for coupling the panel unit and the transparent support together according to the VESA mounting interface standard (see fig 4, unlabeled holes in the TV support near item 46), 
Lau discloses a rear header for fixing the transparent support to a wall-mount (see fig 2).
Smith shows how the TV can be attached to the transparent support.  Smith figure 4 shows how the TV and support have holes to accommodate screws.  The skilled artisan would have understood that these holes: 1) accommodate screws to keep the TV and support fixed together; and 2) would comply with the VESA standard (as Lau establishes that it is a known industry standard).
Lau shows how the TV can be attached to a wall support using screws.  Thus, the references combine to disclose the holes necessary to attach the TV to both the transparent support and VESA wall mount.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to use one “extension” screw for both sets of holes.  The skilled artisan would have considered using separate screws (one for TV-support and a second for TV-wall mount) or a single screw.  As there are only two choices, selecting one of the finite options is an obvious design choice.  MPEP §2143(E).
The references are analogous, as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836